DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are pending and being examined on the merits.

Priority
This application claims priority from Chinese patent application CN201810811940.7, filed 7/23/2018, which is acknowledged.

Information Disclosure Statement
Applicant’s IDS filed 2/5/2019 is acknowledged and has been considered. A signed copy is attached hereto.
Claim Objections
Claim 10 is objected to because of the following informalities in line 1:  The phrase "A method of treating cancer or anti-virus".  
Claim 5 is objected to because of the following informalities in lines 4, 6, and 7:  The reference characters within parentheses should correspond to the element recited in the claim (have the same meaning/scope or refer to same substance). In this case 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7, and 9-10 are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. 
Claim 9 is also indefinite for reciting an improper Markush Group language.  Claim 9 recites “selected from the group consisting of” different species of amino acid mutation pairs, but is missing the term “and” or “or” in line 19 between the last two species.  The metes and bounds of this claim limitation are ambiguous.  Amending the claim to recite “and” at end of line 19 will obviate this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (WO2019/014912A1, published 1/24/2019, filed 7/21/2017) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 
Zhang teaches a heterodimer protein comprising which comprises two polypeptides that bind each other through their CH3 regions, wherein mutations of polar amino acids are introduced into the CH3 region of a first polypeptide and CH3 region of a second polypeptide to form pairs of amino acids with polar interactions on their interaction interface, thereby, forming a heterodimeric protein specifically, wherein the amino acid mutations comprise: D356K, Q347K, D399K and K392C; and the amino acid mutation of the second CH3 region is selected from K439D/E, K360E, K409D, K392D and D399C (Page 5, lines 25-32; Claims 4-6). Zhang also teaches a method of production for said heterodimers (Example 5; Claim 10), and pharmaceutical compositions thereof (Page 3, lines 11-18).  Zhang further teaches a method of treating cancer comprising administering the heterodimeric protein to a subject in need (Page 4, lines 4-23).  Zhang also teaches a heterodimer wherein the polypeptides forming the heterodimers are selected from the polypeptides with SEQ ID NO 18, SEQ ID NO 20, SEQ ID NO 22, SEQ ID NO 24, SEQ ID NO 26, and SEQ ID NO 28 (Claim 7) which are the same as Applicants claimed SEQ ID NO 18, SEQ ID NO 20, SEQ ID NO 22, SEQ ID NO 24, SEQ ID NO 26, and SEQ ID NO 28, respectively.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan (US 2010/0286374, published 11/11/2010).
Kannan teaches a heterodimeric protein comprising a first CH3-containing polypeptide and a second CH3-containing polypeptide that meet together to form an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amgen, Inc. (WO 2012/125850 A1, published 9/20/2012) and in view of Kannan (US 2010/0286374, published 11/11/2010) .
Regarding claims 1-4, and 8-9, Amgen, Inc. teaches polypeptides comprising variant Fc regions that can be heterodimeric and contain amino acid substitutions (Page 1, Field). Amgen also discloses that polypeptides comprising variant Fc regions are from the human IgG1 antibodies (Page 16, lines 16-27). One such application is the generation of bispecific antibodies (Page 4, line 13). Regarding claim 6-7, Amgen, Inc. also teaches a method to produce such heterodimeric proteins (Claim 44), and pharmaceutical compositions comprising the heterodimeric protein and a pharmaceutically acceptable carrier (Claim 50). Regarding claim 10, Amgen, Inc. also teaches a method for treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of the Fc-containing protein or pharmaceutical composition (Claim 47). Regarding claims 1-4, and 9, Amgen, Inc. discloses particular amino acid substitutions in one or both of the A chain and the B chain that make up the Fc region including: D356K, K360D, K360E, K392D, K392E, D399K, K409D, K409E, K439D, and K439E (Page 24, lines 18-28). 

Regarding claims 2-4, and 9, Amgen, Inc. teaches D399C in one polypeptide chain and K392C in the other (Page 20, lines 12-13). 
Regarding claims 1-4, and 9, Amgen Inc. does not teach the specific amino acid mutations D356K, Q347K, D399K, K392C in the CH3 region of the first polypeptide and K360E, K439D/E, K409D, K392D, and D399C in the CH3 region of the second polypeptide.
Regarding claim 5, Amgen Inc. does not teach that the polypeptide pair of the heterodimeric protein is a polypeptide pair  wherein the first polypeptide is SEQ ID NO: 24 and the second polypeptide is SEQ ID NO: 26.  
However, these deficiencies are made up in Kannan.
Regarding claims 1-4, and 9, Kannan teaches Fc-heterodimeric proteins and pharmaceutical compositions comprising the same (Abstract). Kannan teaches modifications to Fc regions to promote their heterodimerization (paragraph [0006]). Kannan discloses that the charge pair mutations taught were done on Fc regions from human IgG1 antibodies (Example 1; Table 6). It is clear from Paragraph [0054] that when the first Fc region has D399K/D356K and in the second Fc region has K409D/K392D, heterodimers formed almost exclusively. Kannan also teaches that when additional mutations were introduced at charge residues that are located near K409 such as K360 and K392 in mutant variants such as K409D, a further increase of heterodimer formation was observed (Paragraph [0055]). 

Kannan further teaches that Fc-containing molecules having triple mutations wherein positive charged residues were changed to negative-charged residues (K409D, K392D, K370D or K409D, K392D, K439D) were unable to be detected when expressed alone. Similarly, Fc containing molecules having triple mutations wherein negative-charged residues were changed to positive-charged residues (D399K, E356K, E357K) were unable to be detected when expressed alone. When co-expressed with an Fc-containing molecule having mutations of opposite charge polarity, however, heterodimers only were detected (Page 7, Paragraph [0056], Example 2).
It would be obvious to one of ordinary skill in the art to modify the polypeptides comprising variant Fc regions that can be heterodimeric and contain amino acid substitutions to specifically comprise of the specific amino acid mutations D356K, Q347K, D399K, K392C in the CH3 region of the first polypeptide and K360E, K439D/E, K409D, K392D, and D399C in the CH3 region of the second polypeptide, in view of the teachings of Amgen and Kannan. Amgen, Inc. already taught that K409D and K392D mutations could be on one chain and D399K on the other. Kannan teaches that K439D can be on the same chain as K409D and K392D, and heterodimer formation increased when additional mutations were introduced at charge residues that are located near K409 such as K360 and K392. K360E and K360D were the K360 mutations taught in Amgen, Inc. and therefore it would have been obvious to include a K360E to construct a single polypeptide chain with K360E, K439D, K409D, K392D. Amgen and Kannan both teach that the D399K would be on the other chain. Since, Kannan teaches that Q347 is 
It would further be obvious to modify the chains to incorporate D399C in one polypeptide chain and K392C in the other (Page 20, lines 12-13), as taught by Amgen, Inc. One would be motivated to make such a modification because substitutions creating new disulfide bridges can facilitate heterodimer formation (Page 20, line 6). 
Regarding claim 5, the instant Specification further discloses preferred mutation modes (e.g. Test 1-5, SEQ ID Nos: 24 and 26) in Example 4 and Table 1. The instant Specification discloses that the SEQ ID NOs of claim 5 are human IgG1 Fc CH3 regions with the specific amino acid mutations D356K, Q347K, D399K, K392C in the CH3 supra, it would necessarily lead to the same sequences as instant claimed SEQ ID NOs:24 and 26.  

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUNG MIN YOON/               Examiner, Art Unit 1643                

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643